DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 2-3 and 6-14 are pending:
		Claims 2-3 and 6-14 are allowed. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art Wang (WO 2020/006773; US 2021/0009448 has been used as an English equivalent for Wang) in view of Yang (CN 207143065) in view of Kim (KR 20080027480) and further in view of Aoyama (US 2005/0019139).
	While Aoyama teaches an arc-shaped part disposed over the feed inlet.
	The combination of Wang, Yang, Kim and Aoyama does not teach “wherein the transportation rail comprises a horizontal part disposed below the discharge outlet, said vertical part perpendicularly connected to the horizontal part; a first driving shaft and a second driving shaft are disposed on two ends of the horizontal part, respectively, to drive the loading car to move back and forth on the horizontal part; a third driving shaft is disposed on one end of the arc-shaped part to drive the loading car to move back and forth on the horizontal part and vertical part” as required by claim 6. 
	It would not have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transportation rail of Wang (as modified by Aoyama) by incorporating a horizontal part and multiple driving shafts in the claimed configuration because there is no motivation or suggestion to do so thus for this reason claim 6 is allowable. Dependent claims are hereby allowed due to dependency from allowed claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778